Case 2:19-cv-05273-MHB Document 42 Filed 11/27/19 Page 1 of 20

 

 

 

 

L.

iC FILED ___ LODSED

___RECEIVED ___COPY
Isis Rudolph
610 W. Broadway Rd. Suite 214 NOV 27 2019

KU S DISTRICT COURT

rancher AES CL STRICT OF ARIZONA 1
480-667-0426 BY g. DEPU

lsisrudolph@amail.com

IN THE UNITED STATES DISTRICT COURT
DISTRICT OF ARIZONA

Isis Rudolph, Pro Se,

Plaintiff

vs.

Waymo a Deleware Limited Liability Company
and

Genesis 10 a Deleware Corporation

Defendants,

Case Number 2:19-cv-05273-MHB

COMPLAINT

Disability Discrimination, Failure to provide reasonable accommodation, Harrassment and
Retaliation

introduction

1. Plaintiff, Isis Rudolph proceeding Pro Se, brings this action pursuant to Title VII of the Civil
Rights Act of 1964 as amended 42 U.S.C §2000e et seq, 42 U.S.C. § 12112(b)(5)(A).. Title |
of the Americans with Disabilities Act of 1990, and 42 U.S. Code § 12203 to remedy acts
of disability discrimination, failure to provide reasonable accommodation, harassment
and retaliation perpetrated against her by Genesis 10 and Waymo. The plaintiff
contends that Genesis 10 dnd Waymo did discriminate against her by terminating her
based on her disability and their refusal to accommodate her disability and out of
retaliation over her filing and eeoc charge against them as well as harassment she
endured concerning her disability and the defendants refusal provide her reasonable
accommodation

Ammended Complaint 12/2/2019 2:19-cv-05273

 
Case 2:19-cv-05273-MHB Document 42 Filed 11/27/19 Page 2 of 20

Jurisdiction

2. This Court has jurisdiction over the subject matter of this civil action pursuant to Title VIl of the Civil
Rights Act of 1964, as amended 42 U.S.C §2000e et seq, 42 U.S.C. § 12112(b)(5){A)., Title | of the
Americans with Disabilities Act of 1990, and 42 U.S. Code § 12203. Prohibition against retaliation and
coercion

Venue

3, Venue is proper in this judicial district under 42 U.S.C. Section 2000e-5(f) (3), as Plaintiff was
employed by private corporations in the District of Arizona iat the time of her termination, any
records of employment were made in this judicial district.

Parties
4. Plaintiff
Isis RUdolph
Defendant/s
Genesis 10
And

Waymo

Statement of Facts and Breach Attachment

5. On April 23°, 2018 Isis Rudolph (Plaintiff) was hired by Jason Toudt of Genesis 10 (Defendant)
to be a Vehicle Safety Operator of Self Driving Cars for Waymo at Chandler Arizona. As a
vehicle safety operator, the Plaintiff reported to Claudia Valdez of Waymo. At the time of hire
and upon completion of training the fleet was driving in Single Driver Mode which meant one
person driving one vehicle for an entire 8-hour shift. There were a multitude of low power
concealed cameras throughout the car which employees were informed about during training.
The plaintiff knew of these cameras and had no issue with their presence nor to being recorded
and she had no reaction or issues with the presence of these video cameras.

6. The plaintiff Performed her job without issue consistently for 7 months prior to the installation
of a high powered, 24 Powerful IR-LEDs for Night Vision, Outdoor Dome Surveillance Camera
being mounted to the dashboard of the vehicle on the interior directed towards the face of the
driver, In November 2018 the plaintiff_experienced extreme anxiety and triggering of PTSD
symptoms when faced with being assigned to these types of SDC's Self driving cars.

(the cameras were notin every car).

Ammended Complaint 12/2/2019 2:19-cv-05273

 
Case 2:19-cv-05273-MHB Document 42 Filed 11/27/19 Page 3 of 20

The plaintiff had been approved for a contract extension and passed her 10 year background
check, drug screen, and newly added intensive Background Requirements with the contractor
and was also due for a yearly 1.00/hr wage increase which she inquired about on 5/22/2019
however never heard any information back on prior to her termination on June 20, 2019 by Lisa
Robinson (Genesis 10 HR Consultant}via Email At time of dismissal plaintiff was not of any
adverse performance based issues about her job with the defendant/s.

7. The plaintiff originallly expressed her concerns to her local management/co-workers in
charge Ryan

Plaintiff has a qualifying disability/Protected Characteristic. She the plaintiff made a request via
email. (in writing) regarding her request for accommodation. and was told via phone call she
needed proof of her disability and that is what she asked of her doctor and provided to her
employer. Her employer needed more information and never gave the plaintiff a form to be
completed by her dr. which would have minimized the possibility of receiving inconclusive
information. A form was only provided to the plaintiff following her interview with an eeoc
representative, which also seemed to trigger an interactive process. She submitted
documentation proving such on 2/21/2019 (Exhibit 1). The Plaintiff informed both defendants of
her need for accommodation. This documentation was rejected as being enough to provide a
reasonable accommodation by the defendant/s representative Beth Burris (Exhibit]) Lisa
Robinson efendant harassed Plaintiff about providing additional documentation Plaintiff
submitted additional medical documents which were also rejected as enough to provide
medical accommodation by defendant.

The defendant violated the plaintiff's rights by not granting her a reasonable accommodation
after she had turned in record of having a disability. which the law states is sufficient to provide
an accommodation and harassing the Plaintiff over a substantial amount of time for additional
paperwork, The Plaintiff did turn in additional paperwork however the type of documentation
they required would have required a financial obligation that the plaintiff could not bear, the
plaintiff continually attempted to get the paperwork within her financial means but was
unsuccessful at doing so. This led to the plaintiff being placed on non-paid leave by Lisa
Robinson of Genesis 10 on 6/12/2019 and to her wrongful termination out of retaliation for filing
the EEOC charge by Lisa Robinson of Genesis 10, via email on 6/20/2019.

Exhibit/s:

Exhibit 1 PTSD Diagnosis Documentation
Exhibits 2 PTSD triggers article,

Exhibits 3 OSU Eye Study Info

Exhibits 4 Banner Urgent Care Visit Summary
Exhibit 5 termination letter

Email records (Exhibit Email 1.2)

Text Records (Exhibit Text 1)

Ammended Complaint 12/2/2019 2:19-cv-05273

 
Case 2:19-cv-05273-MHB Document 42 Filed 11/27/19 Page 4 of 20

See Timeline of Requests and Submissions of info regarding Reasonable Accommodation

Timeline of Requests and Submissions of info regarding Reasonable Accommodation

 

 

 

 

 

 

 

 

 

 

 

 

Corresponding Exhibit Date Of | Persons involv
Incident
Screenshots of Text/s various text Various Supervisors/Waymo
regarding anxiety of camera car
Screenshots of email regarding Claudia Valdez/Waymo
issues With camera Car
Email to Claudia request Jan 16 Claudia Valdez
accommodation info 2019 Beth Burris Genesis 10
Emails to gen 10 requesting info Initially
about reasonable Jan 17'*
accommodation/anxiety. 2019
Beth Burris responds to request 2/19/201 | Beth Burris Genesis 10
9
Med Doc Obtained 2/20/201 | Dr J. Hami of Parsons Family
9 Clinic
Med Doc Submitted to Gen 10 2/21/20)
9 Beth Burris Gen 10
Med Doc Rejected by Gen 10 2/21/20]
9 Beth Burris Gen 10
Supplemental Med Doc Sent by 3/28/201 | Banner Urgent Care Doc.
Plaintiff - Urgent Care 9
Rob picard 5/5/2019 | Rob Picard (temporary
accommodation}
Supplemental Med Doc Sent by 5/15/201 | Dr. Jeffrey J. Walline OD PHD OSU | 614-247-6840
Plaintiff — OSU Eye Study 9 Ophthalmology Dept
Fleetwide email regarding my 5/31/201 | Varsha Godsee, Martin Pena/ vgocdse@waym
reasonable accommodation sent io | 9 Waymo o.com
all from v. godsee Meetings
15/29/201
9

 

 

 

 

Legal Reference: _[f an employee qualifies as disabled as defined by the ADA, they are entitled to a
reasonable accommodation fo facilitate their continued employment, so long as they can perform the
essential functions of the job for which they are hired.

Legal Reference: _ The law requires that an employer provide reasonable accommodation to an
employee or job applicant with a disability, unless doing so would cause significant difficulty or expense
for the employer.

https://www.employmentlawhandbock.com/federal-employment-and-labor-laws/ada/

8. Plaintiff was harassed, caused immeasurable harm, loss of pay, was forced to work in a
culture of constructive retaliation and a hostile upsetting work environment January 2019 to the

Ammended Complaint 12/2/2019 2:19-cv-05273

 
Case 2:19-cv-05273-MHB Document 42 Filed 11/27/19 Page 5 of 20

defendant's wrongful termination on 6/20/2019 due to the defendant’s denial of request for
reasonable accommodation for qualifying disability of the plaintiff, Though the plaintiff made
every worthwhile attempt to provide the defendants what they need and it was not until May
that a form was provided for the reasonable accommodation and a interactive process was
opened. These were done after the plaintiff had her eeoc interview. and over 3 months after
her initial request for accommodation and submission of paperwork. The Defendant harassed
and continuously forced the Plaintiff to have to drive the vehicle which triggered her PTSD
(though many vehicles without these types of cameras were available and people without
protected characteristics were assigned to them) **In addition to the emmense size and shear
freakiness of this cameras presence it would CLICK while | was driving. If wouldn’t click when
others were driving who were my co-workers. (randy fryberger was a witness to this but | do not
have his contact information) also the local management would try and be deceptive about
getting me into the cars with the cameras {or either they didn’t know) and they would say the
cameras were disconnect the later when | began to drive it would be making noise and clicking.
and this caused her an emotionally upsetting and hostile sometimes devastating workday
where she would have emotional upset and have to dismiss herself after crying in the car due
to the treatment she was receiving throughout her work day. Then the month she was
terminated a email went out to her coworkers exposing information about her reasonable
accommodation which caused her to be treated differently than other employees.

Exhibit 6 aurora behavioral health visit

Exhibit 9 non paid admin lfeave |

Exhibit 10 admin leave email 2

Exhibit 13/17 - call off record

Exhibit Text 1

Exhibit Email 1

Exhibit 27 record of camera car assignment and general notes
httos://www.employmentlawhandbook.com/federal-employment-and-labor-laws/ada/

9. Plaintiff was placed on non-paid administrative leave by defendant on 5/22/2019 &
6/12/2019 in retaliation for opening an EEOC investigation against the defendant/s.

Exhibit/s:
Exhibit 7 - EEOC 1
Exhibit 8 - EEOC 2
Exhibit 9 - Non paid admin leave i
Exhibit 10 admin leave email 2
See also EEOC case vs Adversary Administrative action Time Table

hitps://www.eeoc.qov/laws/types/retaliation.cim

Ammended Complaint 12/2/2019 2:19-cv-05273

 
Case 2:19-cv-05273-MHB Document 42 Filed 11/27/19 Page 6 of 20

10. Plaintiff was placed on non-paid administrative leave on 6/12/2019 and terminated on
6/20/2019 in retaliation of voicing a safety concern and regarding her disability driving the
camera car to Defendants representative Lisa Robinson of Genesis 10.

Exhibit/s:
Exhibit 11 safety concern email
Exhibit 10 admin leave email 2

Exhibit 5 termination letter

11. The Plaintiff was harassed retaliated against, treated differently than other employees and
wrongfully terminated from her position on 6/20/2019 by the Defendants/s representative Lisa
Robinson of Genesis 10 based on her disability though she went above and beyond to provide
necessary medical documentation, through extenuating circumstances, to justify Defendant/s
awarding reasonable accommodation when the document she originally submitted to the
defendant on 2/21/2019 entitled her to the reasonable accommodation.

Exhibit/s:
Exhibit 9 non paid admin leave email |
Exhibit 10 non paid admin leave email 2

Exhibit 1 Med doc hami

Exhibit 6 aurora health

Exhibit Email 1

Exhibit Email 2

Exhibit Email 3

Exhibit Email 4

Exhibit 14. eviction; eviction avoidance’ moving cost extenuating circumstances.

12. Plaintiff was terminated on 6/20/2019 out of retaliation to filing a charge of discrimination
against the defendant with the EEOC5/15/2019- 540-201 9-01573. And 6/12/2019 540-2019-03573

Exhibit/s:
Exhibit 7 — EEOC discrimination charge dismissed/right to sue letter
Exhibit 8 - New Charge of Retaliation opened with eeoc against genesis 10 dnd waymo
Exhibit 5 - Termination Letter

See also EEOC Case vs. Adverse Administrative Actions against Defendant Time Table

Ammended Complaint 12/2/2019 2:19-cv-05273

 
Case 2:19-cv-05273-MHB Document 42 Filed 11/27/19 Page 7 of 20

Adverse Administrative Actions against Defendant Time Table

 

 

EEOC Eeoc Contact | EEOC Plaintiff EEOC EEOC Placed Case Date
Inquiry Intervie | ed by charge | placed case retaliati | on cismissal | Terminat
submitted | w Waymo | filed on Non | Dismiss | on case | second | info ed
Waymo & Varsha 540- paid ed inquiry non receive
Gen 10 Godsee | 2019- admin Genlo paid d via

to speak | 01573 leave 540- administ | mail

about 2019- rative

eeoc 03573 leave

concern

S
2-12-2019 | 5-9- 5-10- 5-15- 5-22- 6-6- 6-12- 6-12- 6-13- 6-20-

2019 2019 2019 2019 2019 2019 2019 2019 2019

 

 

 

 

 

 

 

 

 

 

 

 

13. Plaintiff was terminated ON 6/20/2019 by the defendant/s out of retaliation for speaking up
about Safety. And the complications of getting to her medical appointment brough on by
being placed on a second non administrative leave and other random delays in pay leading
up to the the appointment. It was not within the plaintiffs financial ability to obtain the additional
medical documentation regarding driving the camera car. The Plaintiff was dismissed bassed
on her disability.

Exhibit/s:
Exhibit 11 plaintiff safety concern email re: camera car
Exhibit 10 Non Paid Admin Leave 2

Exhibit 5 Termination Letter

14. Plaintiff was terminated ON 6/20/2019 by the defendant/s in breach of contract.
Exhibit 23:

Legal Reference: AZ REV ST § 23-1501. Severability of employment relationships; protection from
retaliatory discharges: exclusivity of statutory remedies in employment

15. Pain and Suffering Statement: These 2 Defendants will never understand the gravity that
that their combined lack of effort, concern, ability to have decent human consideration and
out right disresoect for her disability and self-worth and self-value affected the already
emotionally damaged and hurt individual, who is now of a protected class yet still not
“orotected”. The plaintiff made a cross couniry transition from Columbus Ohio to heal in the
valley of the sun where there seem to be an abundance of jobs and opportunity, The Plaintiff
came here for a new start and the experience she has had as an employee with waymo and
genesis 10 has had such a negative impact to her growth and progress forward, which is
instrumental to her healing. the Plaintiff is experiencing her 2”¢ eviction just since this case has
been moved to federal court (within 30 days). Her family has since divided and experiencing a
domestic crisis of immense magnitude. She is the breadwinner to her immediate family. Her
loved ones have now moved back home, and a countless other amount of emotional and

Ammended Complaint 12/2/2019 2:19-cv-05273

 
Case 2:19-cv-05273-MHB Document 42 Filed 11/27/19 Page 8 of 20

psychological and financial setbacks have occurred because her employer refused to
accommodate her in a situation where there were an abundant number of vehicles available
without the Dome Dashboard camera. They didn’t consider other positions while allowing her
fo do get the medical documentation. they didn't offer leave as an option. they only
considered terminating her though she’d qualified and been approved another year contract
extension. They had no consideration about the difficulty in obtaining affordable healfhcare
she was encountering as this was a non-covered health insurance expense and NO DOCTOR
accepted her employer provided health insurance as evidenced by an aurora behavioral
health representative during her visit there. The defendants had no consideration that the
financial burden of obtaining the additional documentation was beyond the ability of the
plaintiff. It was not something that could be obtained in one visit, it would require several visits
at full non covered prices. The plaintiff was also fighting eviction, and trying to keep her family
together, the entire time that she was being harassed by her employer about this additional
medical documentation. Her termination was devastating for her and caused her to be further
depressed, she lost sleep, and just further emotional turmoil fo even have to represent herself
Pro Se and have to revisit the emotional upset of this unnecessary experience while compiling
this complaint has been further traumatizing. The plaintiff is still trying to recover from the
defendant's egregious conduct.

Ammended Complaint 12/2/2019 2:19-cv-05273

 
Case 2:19-cv-05273-MHB Document 42 Filed 11/27/19 Page 9 of 20

Count One

DISABILITY DISCRIMINATION

volume 42 of the United States Code, beginning at section 12101

section 706 or 717 of the Civil Rights Act of 1964 [42 U.S.C. 2000e-5, 2000e-1 4]
Title | of the Americans with Disabilities Act of 1990

15 The ADA proscribes discrimination “against a qualified individual with a disability because of
the disability of such individual in regard to job dpplication procedures, the hiring,
advancement, or discharge of employees, . and other terms, conditions and privileges of
employment.” 42U.S.C.§ 12112{a)

16. Plaintiff incorporates by reference the facts alleged in paragraphs 1-13.

17. Defendants Waymo and Genesis 10 owed a duty to the Plaintiff to provide an workplace
free from discrimination regarding her disability Under Title | of the Americans with Disabilities Act
{ADA}, which states: employers, including state and local governments, wifh 15 or more
employees, are prohibited from discriminating against people with disabilities. Title | protects
qualified individuals with disabilities in several areas, including job application procedures, hiring,
firing, advancement, compensation and job training. It is also unlawful to retaliate against
someone for opposing employment practices that discriminate based on disability, or for filing
dan ADA discrimination charge.

18. Plaintiff introduces the Prima Faci Conditions of her disability discrimination experienced
during her employment with the Defendants. As she 1) has a qualifying disability. 2). was able
to perform the essential functions fo her job with or without accommodation and 3) she was
qualified for the position. In Sieberns v. Wal-Mart Stores, Inc., 125 F.3d 1019, 1021-22 (7th Cir.1997).
In reasonable accommodation claims, a prima facie case mirrors the statutory elements. The
statute provides that an employer discriminates against a qualified individual with a disability by
“not making reasonable accommodations to the known physical or mental limitations of an
otherwise qualified individual with a disability ." 42 U.S.C. § 12112{(b)(5){A). Accordingly, to
state a prima facie case of “failure to accommodate” disability discrimination, a plaintiff who
has suffered an adverse employment action must show that: (1) she was or is disabled; (2) the
defendant was aware of her disability; (3) she was otherwise qualified for her job, Bultemeyer v.
Fort Wayne Community Sch., 100 F.3d 1281, 1284 (7th Cir.1996); Beck v. Univ. of Wisconsin Bd. of
Regents, 75 F.3d 1130, 1134 (7th Cir.1996); and (4) the disability caused the adverse employment
action {a factor which Is implied if not stated)

19. The Plaintiff made the Defendant Waymo aware of her need for an accommodation as
early as Jan 16, 2019 in writing. She provided medical documentation of her disability on
2/20/2019 to Genesis 10. (Exhibit 1

20. The Plaintiff made the Defendant Genesis 10 aware of her need for an accommodation as
early as Jan 17% 2019. And provided medical documentation of her disability on 2/20/2019.
Ammended Complaint 12/2/2019 2:19-cv-05273

 
Case 2:19-cv-05273-MHB Document 42 Filed 11/27/19 Page 10 of 20

21. The plaintiff was granted a contract extension shortly before being terminated. The
qualifications of the extension consisted of passing an extensive background check and more
intensive DOT requirements than the first contract term. Thus, the Plaintiff had proven she was
qualified for the position and able to perform its essential functions with or without a reasonable
accommodation.

22. The plaintiff was treated less favorably by the defendants by the refusal to provide the
plaintiff a reasonable accommodation though she was a qualified individual with a disability
and continually assigning her fo vehicles which had the equipment installed which triggered her
PTSD, though there was more than a sufficient amount of vehicles available without the
equipment installed. The defendants would force the plaintiff into the situation of having to re-
justify the need each workday to the supervisory staff on duty locally and at the main base. The
plaintiff was forced to re-justify her medical need each workday in an open forum of coworkers
which led to those co-workers inquiring about here medical condition throughout her shift. this
led to her feeling sickness, stress, anxiety, stomach issues, and often dismissing herself to go home
often without pay The Plaintiff was forced to re-explain her medical condition even after she
proved she was part of a protected class (disabled). This went on for a period of over 5 months.
Finally, an email from the defendant waymo to all coworkers went out explaining my medical
accommodation need which led to more questioning from coworkers.

23. The plaintiff was treated less favorably than other employees by the defendant failing fo
provide a reasonable accommodation to the known physical or mental limitations of an
otherwise qualified individual with a disability, which would not have caused undue hardship to
the employer's business. And forcing her to continually re-justify the need for the
accommodation.

24, The plaintiff was fired based on her disability.

25. As Shown in Exhibit 5 The defendant states they are terminating the plaintiff based on her
disability.

26. The defendant engaged in_discriminatory practices with malice or with reckless indifference
to the federally protected rights of an individual.

27. The Respondent's engaged in discrimination against the Plaintiff who is of a protected class,
based on a protected trait her disability of PTSD instead of her performance on the job.

28. The defendants Breached their duty to provide a workplace free of discrimination.
b. by segregating the job in a way as to discriminate.
c. by utilizing discriminatory standards or methods of administration.
d. by excluding the plaintiff from jobs and benefits based on her disability.

29, The Defendant's conduct as alleged above herein constitutes discrimination based on a
protected disability in violation of Title | of the Americans with Disabilities Act.

30. The Defendants discrimination was a direct and proximate result of the plaintiff's injuries.

Ammended Complaint 12/2/2019 2:19-cv-05273

 
Case 2:19-cv-05273-MHB Document 42 Filed 11/27/19 Page 11 of 20

Count Two

Failure to Provide Reasonable Accommodation

Reasonable Accommodations and the Americans with Disabilities Act 42 U.S.C. §
12112(b)(5)(A)

32.

31. According to 42 U.S.C. § 12112(b}(5)(A) an employer discriminates against a qualified
individual with a disability by “not making reasonable accommodations to the known
physical or mental limitations of an otherwise qualified individual with a disability . The ADA
requires employers to provide reasonable accommodations and gives employees with
disabilities the right to reasonable accommodations that will allow them to do their jobs.

each of the Equal Employment Opportunity {EEO) laws prohibits retaliation and related
conduct

Plaintiff incorporates by reference the facts alleged in paragraphs 1-13.

33. The Defendants Waymo and genesis 10 did have a duty to provide a reasonable
accommodation to the Plaintiff because The ADA requires employers to make reasonable
accommodations so that workers with disabilities can secure and retain employment.
According to the ADA An employer must make "reasonable accommodations to the known
physical or mental limitations of an otherwise qualified individual with a disability."

34. The employee has a disability as defined by the ADA and turned in documentation stating
so from the doctor who diagnosed her on 2/12/2019.

35. The Plaintiff made the Defendant Waymo aware of her need for an accommodation as
early as Jan 16, 2019. She provided medical documentation of her disability on 2/21/2019 to
Genesis 10. (Exhibit_1)

36. The Plaintiff made the Defendant Genesis 10 aware of her need for an accommodation
ds early as Jan 17%, 2019. And provided medical documentation of her disability on
2/21/2019.

37. The defendant had extended the contract of the Plaintiff, which consisted of passing an
extensive background check and more intensive DOT requirements than the first contract
term. Thus, the Plaintiff had proven she was qualified for the position and able to perform its
essential functions with or without a reasonable accommodation.

Ammended Complaint 12/2/2019 2:19-cv-05273

 
Case 2:19-cv-05273-MHB Document 42 Filed 11/27/19 Page 12 of 20

38. In US Airways, Inc. v. Barnett, 535 U.S., 122 §. Ct. 1516 (2002), the Supreme Court laid out the
burdens of proof for an individual with a disability (plaintiff) and an employer (defendant) in an
ADA lawsuit alleging failure to provide reasonable accommodation. The "plaintiff/employee (fo
defeat a defendant/employer's motion for summary judgment) need only show that an
‘accommodation’ seems reasonable on its face, i.e., ... Once the plaintiff has shown that the
accommodation s/he needs is "reasonable," the burden shifts to the defendant/employer to
provide case-specific evidence proving that reasonable accommodation would cause an
undue hardship in the particular circumstances.

39. The Defendants utilized discriminatory standards, criteria and methods of administration in
continually refusing the proof of disability and suggestions for accommodations from the
plaintiff, Though the Plaintiff provided another medical document from a doctor and researcher
who knew of the EYE STUDY she had participated in years earlier a supplemental document
explaining PTSD triggers and her urgent care documents which she explained where a direct
result of her operating the affecting vehicle the previous shift. The Plaintiff kept continual pursuits
to provide the documentations they required but failed to do so after missing an appointment
because of lack of money and transportation while fighting an eviction and continually being
placed on non-paid administrative leave once her EEOC charge was opened. This demand for
submission of medical documentation was given with roughly only 7-10 days’ notice and was
not promised to render the documentation which the defendants were requiring as it was with
an eye doctor. Missing this appointment relating to her disability and a request from the
employer based on her disability were the deciding factors causing Genesis 10 and Waymo fo
meet and determine that the plaintiff should be terminated.

AO, The Plaintiff's request for accommodation did not trigger an interactive process nor did it
result in an accommodation being granted. The Defendant Genesis 10 did not officially begin
an interactive process until May 315, which was just after the plaintiff had been interviewed vid
phone by the eeoc regarding her charge of discrimination. The defendant Waymo, asked for
“time to talk” meetings with the plaintiff 1 day after she was interviewed with the EEOC regarding
her charge of discrimination against genesis 10 and waymo. The entire time leading up to that
the Plaintiff was left explaining and reexplaining her issue daily to each supervisory staff in front
of coworkers left asking about her disability. in order to enforce the accommodation just for the
day.

41. The defendants never attempted the alternative to requesting documentation which is
simply discussing with the employee the nature of her disability and functional limitations. The
plaintiff had already proved her disability. The defendants opened an interactive process 3
months after she provided her accommodation information. The interactive process which if
provided upon initial request could have uncomplicated the matter of obtaining the additional
documentation.

42. The Employer Genesis 10 Did not expeditiously act upon the Plaintiffs request for
accommodation but rather while insisting for more documentation harassed and tormented

Ammended Complaint 12/2/2019 2:19-cv-05273

 
Case 2:19-cv-05273-MHB Document 42 Filed 11/27/19 Page 13 of 20

the Plaintiff each workday requiring her to reexplain her medical issue to each supervisory staff
that day and each day ask for the accommodation and justify it to the staff that day. this was
done in a public forum in the hearing distances of her coworkers who then would inquire about
her medical issue through the workday.

43. Despite there being more than enough vehicles being available without the equipment
installed which triggered the Plaintiffs PTSD. The defendant chose to continually assign the
plaintiff to the triggering vehicle. and forced her daily, into the situation of having to re-justify
the need each workday to the supervisory staff on duty locally and at the main base. The
plaintiff was forced to re-justify her medical need each workday in an open forum of coworkers
which led to those coworkers inquiring about here medical condition throughout her shiff. this
led to her feeling sickness, stress, anxiety, stomach issues, and often dismissing herself to go home
often without pay The Plaintiff was forced to re-explain her medical condition even after she
proved she was part of a protected class (disabled). This went on for a period of over 5 months.
Finally, an email to all coworkers went out explaining the plaintiffs medical accommodation
need which led to more questioning from co worker

44, The Defendant was provided Reasonable documentation, or the documentation that is
needed to establish that a person has an ADA disability and that the disability necessitated a
reasonable accommodation.

45. The Defendants did not contest the disability of the plaintiff but made no initiative in
implementing the suggested accommodation of the plaintiff. The employer opened an
interactive process over 3 months after the initial request for accommodation was asked and
proof of disability was provided. in that interim the plaintiff was harassed each workday and
discriminated against regarding her disability and forced to re-justify her need for
accommodation.

46. The defendants did limit or classify jobs in such a way as to discriminate by making more
complicated camera systems, the need to wear sunglasses in non-tinted cars etc a part of the
next advancing level of the position, a position from which the plaintiff was never considered
despite having over 1 year experience and newly hired employees being considered for these
positions over the plaintiff.

47. The defendants did arrange together to discriminate against the plaintiff.

48. The Defendants did exclude or deny the plaintiff from jobs or benefits on the basis of her
disability.

49. The plaintiff was fired based on her disability. Due to the defendant's refusal to provide a
reasonable accommodation.

51. The Defendant's conduct as alleged above herein constitutes failure to provide a
reasonable accommedation in violation of Title Vil of the Americans with Disabilities Act of 1990.

52, The Defendants harassment was a direct and proximate result of the plaintiff's injuries.

Ammended Complaint 12/2/2019 2:19-cv-05273

 
Case 2:19-cv-05273-MHB Document 42 Filed 11/27/19 Page 14 of 20

Count Three

Harrassment based on Disability Discrimination

Title | of the Americans with Disabilities Act of 1990
See also US labor law and 42 U.S.C. §§ 12111-12117.

53. The ADA prohibits harassment based on disability; it is illegal to harass an employee because
he has a disability. Harassment is illegal when if is so frequent or severe that it creates a hostile
or offensive work environment or when it results in an adverse employment decision (such as the
victim being fired or demoted).

52. Plaintiff includes by reference the facts alleged in paragraphs 1-14.

53. Defendants Waymo and Genesis 10 owed a duty to the Plaintiff to provide an workplace
free from harassment based on disability and hostility.

54. Defendants Waymo and Genesis 10 the employers did not prevent discrimination in the
terms and conditions of employment. The employers failed to prevent a hostile workplace. The
Plaintiff worked for the defendants

55. The Plaintiff made the Defendant Waymo aware of her need for an accommodation as
early as Jan 16, 2019. She provided medical documentation of her disability on 2/21/2019 to
Genesis 10.

56. The Plaintiff made the Defendant Genesis 10 aware of her need for an accommodation as
early as Jan 17, 2019. And provided medical documentation of her disability on 2/21/2019.

57. The defendant had extended the contract of the Plaintiff, which consisted of passing an
extensive background check and more intensive DOT requirements than the first contract term.
Thus, the Plaintiff had proven she was qualified for the position and able to perform its essential
functions with or without a reasonable accommodation.

58. The plaintiff was treated less favorably by the defendants by the refusal to provide the
plaintiff a reasonable accommodation though she was a qualified individual with a disability
and continually assigning her to vehicles which had the equipment installed which triggered her
PTSD, though there was more than a sufficient amount of vehicles available without the
equipment installed. The defendants would force the plaintiff into the situation of having to re-
justify the need each workday to the supervisory staff on duty locally and at the main base. This
led to the plaintiff experiencing sickness at work, stomach upset, stress, anxiety, and she would
eventually dismiss herself to go home, usually without pay. The plaintiff was forced to re-justify
her medical need each workday in an open forum of coworkers which led to those co-workers
inquiring about here medical condition throughout her shift. This led to more sickness and
emotional upset. The Plaintiff was forced to re-explain her medical condition even after she
proved she was part of a protected class (disabled). This went on for a period of over 5 months.
Finally, an email to all coworkers went out based on the plaintiff's medical accommodation
need which led to more questioning from coworkers. Etc. Etc.

Ammended Complaint 12/2/2019 2:19-cv-05273

 
Case 2:19-cv-05273-MHB Document 42 Filed 11/27/19 Page 15 of 20

59. The plaintiff was treated less favorably than other employees by the defendant failing to
provide a reasonable accommodation to the known physical or mental limitations of an
otherwise qualified individual with a disability, which would not have caused undue hardship to
the employer's business. And forcing her to continually re-justify the need for the
accommodation.

60. The plaintiff was treated with unwelcome conduct based on her disability by the defendants
by the continual refusal to provide the plaintiff a reasonable accommedation though she was
a qualified individual with a disability and continually assigning her to vehicles which had the
equipment installed which triggered her PTSD, though there was a sufficient amount of vehicles
available without the equipment installed, even after she proved she was part of a protected
class (disabled). This created a very Hostile work environment for the Plaintiff.

61. The plaintiff went above and beyond, despite extenuating circumstances to provide the
medical documentation needed. she turned in 2 official documents from 2 different doctors
and evidence of having gone to the Urgent Care after being forced to operate the car with
the affecting camera installed. And though she was healing from the eye injury resulting from
having driven the affecting vehicle she was still asked to operate that type of vehicle during her
recovery.

62. The Defendants never took the alternative of simply discussing with the plaintiff the nature of
her disability and functional limitations. Nor did they accept her one and only suggested
accommodation, to be assigned to vehicles without the triggering camera. The plaintiff
exhausted her means and methods of attempting to find affordable health care options. The
plaintiff was forced to be an outpatient at a psychiatric clinic in attempts to get this paperwork.

63. The plaintiff was harassed because enduring the offensive conduct became a condition for
her continued employment with the Defendant's Waymo and Genesis 10. Once the Plaintiff
complained of the harassing circumstances she was placed on immediate administrative leave
and very quickly fired.

64, The plaintiff's harassment resulted in a tangible employment action. The plaintiff was fired
based on her disability.

65. The Defendant's harassed the Plaintiff and created a hostile work environment though she
is of a protected class, based on a protected trait her disability of PTSD instead of her
performance on the job. .

66. The Harassment the Plaintiff endured was so severe that it changed the conditions of her
employment and created an abusive working environment and resulted in a tangible
employment action.

67. The plaintiffs supervisor Claudia Valdez was aware of her medical issues. Oon their first ride
along after being fired, Mrs. Valdez inquired why the plaintiff sat off to herself and the plaintiff
told her because of anxiety and the smallness of the area vs. Amount of people using if. On
another occasion they were discussing the harassment shed received from a security guard at
the main depot and the same supervisor said via email that she knew life could be hard but if |
did not carry myself in a down way then these types of things would not happen fo me. the
sentiment was understood but the words hurt as she did not know my experience well enough

Ammended Complaint 12/2/2019 2:19-cv-05273

 
Case 2:19-cv-05273-MHB Document 42 Filed 11/27/19 Page 16 of 20

nor possess the proper medical degree for me to value or be presented with her opinion in such
a way. as these things occurred in the late summer fall of 2018 the same supervisory staff of the
defendants (waymo), whom repeatedly created an environment of hostility and turmoil for the
plaintiff. were aware of the plaintiff's harassment as they were instrumental in causing it. they
operated as a combined united Genesis 10 and waymo to create this hostile and emotionally
upsetting environment for the plaintiff.

68. The defendant's genesis 10 were aware of the plaintiff's harassment because in a email with
Mrs. Lisa Robinson where in the plaintiff is placed on non-paid administrative leave during an
eeoc open investigation the plaintiff mentions that there is a mistake to cause the non-paid
ddministrative leave and it was very up upsetting to experience. the plaintiff asked for the proof
in writing of the requirement she violated and was sent a partial incomplete paragraph via email
concerning the issue. in her first email to the defendant genesis 10 concerning being physically
touched in the car and first asking for and email which was not answered until over d week
later.

69. The defendant Genesis 10 consistently would contact the plaintiff on her day off with items
about work to complete or address and routinely would not pay her disrespecting her time off
and further upsetting the plaintiff

70. The harassment the Plaintiff endured was humiliating and interfered with her ability to work.
The plaintiff had emotional and physical episodes during her shift and often had to go home
without pay. This tangible employment action resulted in the plaintiff exhausting her leave and
going many hours without pay up until the defendants began to place her on unjustified
nonpaid administrative leaves once her EEOC investigation began in May of 2019.

71. Throughout her tenure the Plaintiff was denied or ignored for any opportunities for
advancements that her co-workers received or new training in new areas. There were promises
made of improved vehicles jaguars x's and semi-trucks, permanent positions travel with the
company and increased benefits forth coming and the Plaintiff feels that though she had
requalified herself and received a contract extension she was bullied and harassed out of her
positions so that she would not receive these improvements as an employee.

72. The defendants continued to deny the plaintiff her reasonable accommodation despite she
had already provided the employer with sufficient information to substantiate that s/ne has an
ADA disability and needs the reasonable accommodation requested.

73. The plaintiff was harassed because enduring the offensive conduct became a condition for
her continued employment with the Defendant's Waymo and Genesis 10. Once the Plaintiff
complained of the harassing circumstances she was placed on immediate administrative leave
and very quickly fired.

74, The harassment the Plaintiff endured was based on her disability and her request for an
accommodation.

75. The harassment the plaintiff endured was from the supervisory and administrative level who
were aware she felt harassed and resulted in a negative employment action.

Ammended Complaint 12/2/2019 2:19-cv-05273

 
Case 2:19-cv-05273-MHB Document 42 Filed 11/27/19 Page 17 of 20

76.The defendants Breached their duty to provide a workplace free of harassment and hostility

a. by conducting themselves in a way which created a work environment which a
reasonable person would consider intimidating hostile or abusive.

b. by utilizing harassing standards or methods of administration.

77. The defendants had a duty to provide reasonable care. The plaintiff used all available
means of prevention provided to her by the employer to avoid harm by informing them how
much these interactions were upsetting her and still the hostile harassing action did not cease.
The plaintiff went on to file a discrimination charge and was dismissed from her position soon
after receiving her right To sue letter.

78. Until emailed by waymo and invited to meet after her eeoc interview, the plaintiff was
unaware of any grievance procedures she had not already attempted.

79. The Defendant's conduct as alleged above herein constitutes harassment based on a
protected disability in violation of Title Vil of the Americans with Disabilities Act of 1990 The stated
reasons for the defendant’s conduct were in violation of the law.

80 The plaintiff was harassed because enduring the offensive conduct became a condition for
her continued employment with the Defendant's Waymo and Genesis 10. Once the Plaintiff
complained of the harassing circumstances she was placed on immediate administrative leave
and very quickly fired.

81. The plaintiff was fired based on her disability.

82. The Defendant harassed the Plaintiff who is of a protected class, based on a protected trait
her disability of PTSD instead of her performance on the job.

83. The defendants Breached their duty to provide
a. a workplace free of harassment.

b. by conducting themselves in a way which created a work environment which a
reasonable person would consider intimidating hostile or dbusive.

c. by utilizing harassing standards or methods of administration

84, The Defendants harassment was a direct and proximate result of the plaintiff's injuries.

Ammended Complaint 12/2/2019 2:19-cv-05273

 
Case 2:19-cv-05273-MHB Document 42 Filed 11/27/19 Page 18 of 20

Count Four

Retaliation based on filing a discrimination Charge

Tiitle V of the Americans with Disabilities Act (ADA) 42 U.S. Code § 12203.
Prohibition against retaliation and coercion

85. Plaintiff incorporates by reference the facts alleged in paragraphs 1-13.
86. (a) Retaliation

Title V emphasizes, “No person shall discriminate against any individual because such individual
has opposed any act or practice made unlawful by this Act or because such individual made
a charge, testified, assisted, or participated in any manner in an investigation, proceeding, or
hearing uncer this Act.” This title supports individuals with disabilities who need legal recourse to
uphold their civil rights.

The law states No person shall discriminate against any individual because such individual has
opposed any act or practice made unlawful by this chapter or because such individual made
a charge, testified, assisted, or participated in any manner in an investigation, proceeding, or
hearing under this chapter.

87. The Plaintiff is an employee of Waymo and Genesis 10 and was therefore protected against
retaliation.

88. In a case alleging that an employer took a materially adverse action because of protected
activity, legal proof of retaliation requires evidence that:

e An individual engaged in prior protected activity;
e The employer took a materially adverse action; and
e Retaliation.caused the employer's action.

89. The Plaintiff filed an eeoc suit on and she received the right to sue letter concerning her suit
on 6/13/2019.

90. In support of the Plaintiffs claim of retaliation the Plaintiff offers the written statement
demonstrating a retaliatory motive as evidence. The termination letter sent to her from the
defendants stating that the termination was based on her disability which was the basis for hare
discrimination charge.it demonstrates that the plaintiff was disciplined for an infraction that
another employee who did not engage in EEO activity could have committed and not been
disciplined as severely.

91. The Defendants fired the plaintiff less than 10 days affer she received her right to sue letter.

Ammended Complaint 12/2/2019 2:19-cv-05273

 
Case 2:19-cv-05273-MHB Document 42 Filed 11/27/19 Page 19 of 20

92. The suspiciously close timing between the EEO activity and the materially adverse action of
termination points to retaliation for filing the eeoc charge being the cause.

93. Based on these facts it is more likely than nof that retaliation has occurred.

94. The Defendant’s conduct as alleged above herein constitutes retaliation based on a
protected disability in violation of Title | of the Americans with Disabilities Act.

95. The Defendants retaliation was a direct and proximate result of the plaintiff's injuries.

Guidance for relief § 708.36

Injuries and Relief
Prayer for Relief
WHEREFORE, the Plaintiff requests that the court award her:

96. retroactive promotion and transfer to Detroit OPS or other Eastern US permanent full time
hire with Waymo. Including all travel and relocation expenses. Competitive Salary and
Immediate Full Benefits and other emoluments included.

97. Monetary Damages - Back Pay, Front Pay including all interest and awards bonuses and
pay increases. In Excess of $300,000.00

98. Compensatory Damages — Out of Pocket losses, Mental Anguish, Inconvenience, Loss of
enjoyment of life expenses in excess of $300,000.00

99, Punitive Damages — in excess of $300,000.00 (because the acts of discrimination were
especially malicious and reckless

Retaliation Damages under Guidance for relief § 708.36

100. Pain and Suffering - Awards in excess of $500,000.00 See Pain and Suffering Statement
(statement of facts section).

101. other damages and further relief as deemed just.

102. Under the Laws regulating relief for disability discrimination, (non-good) faith failure to
provide reasonable accommodation, harassment and retaliation.

As guidance for relief of injuries 42 U.S. Code § 1981a. Damages in cases of intentional
discrimination in employment

Ammended Complaint 12/2/2019 2:19-cv-05273

 
Case 2:19-cv-05273-MHB Document 42 Filed 11/27/19 Page 20 of 20

42 U.S.C. § 1981a - U.S. Code - Unannotated Title 42. The Public Health and Welfare § 1981a.
Damages in cases of intentional discrimination in employment

103. JURY DEMAND as required.

Lf 4).

Isis Rudolph

Pro Se

601 W. Broadway Rd. Suite 214
Tempe, AZ 85282

Tel 480-667-0426

Ammended Complaint 12/2/2019 2:19-cv-05273
